DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (20190252298), Hsieh hereinafter.
Regarding claim 18, Hsieh discloses a display device comprising: a display panel (P1, ¶ [15], fig. 2) comprising: a pixel layer displaying an image; and a pad part electrically connected to the pixel layer (¶ [15] discloses that a flexible circuit film is bonded to the display panel P1 to external electronic components. This implies that a pad part is use to connect the display pixels); and a flexible circuit film (200) combined with the pad part of the display panel P1); a flexible circuit film (200) combined with the pad part of the display panel (P1); and a printed circuit board (P2, ¶ [15], fig. 2) combined with the flexible circuit film (200), wherein the flexible circuit film (200) comprises: a base film (210); a first conductive line (220, ¶ [13]) disposed on a first surface (211, ¶ [16]) of the base film (210); a first conductive pad (240a, ¶ [15], fig. 2) extending from the first conductive line (220) and electrically connected to the pad part of the display panel (P1); a cover layer (230) covering the first conductive line (220) and exposing the first conductive pad (240a); and a first compensation pattern (260a, hereinafter as denoted on the figure below) disposed on a second surface (212) of the base film (210), the second surface (212) of the base film (210) being opposite to the first surface (211) of the base film (210).

    PNG
    media_image1.png
    524
    745
    media_image1.png
    Greyscale

Regarding claim 19, Hsieh discloses that the first compensation pattern (260a) overlaps the first conductive pad (240a).  
Regarding claim 20, Hsieh discloses that the flexible circuit film (200) further comprises: a second conductive line (220a, hereinafter as denoted on the figure below) disposed on the first surface (211) of the base film (210); a second conductive pad (240b, ¶ [15]) extending from the second conductive line (220a) and combined with the printed circuit board (P2); and a second compensation pattern (260) disposed on the second surface (212) of the base film (210) and overlapping the second conductive pad (240b).

    PNG
    media_image2.png
    268
    761
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (20190252298), Hsieh hereinafter, in view of Xia et al. (20200068707), Xia hereinafter.
Regarding claim 1, Hsieh discloses a display device comprising: a display panel (P1, ¶ [15], fig. 2) comprising: a pixel layer displaying an image; and a pad part electrically connected to the pixel layer (¶ [15] discloses that a flexible circuit film is bonded to the display panel P1 to external electronic components. This implies that a pad part is use to connect the display pixels); and a flexible circuit film (200) combined with the pad part of the display panel P1), the flexible circuit film (200) comprising: a base film (210); a first conductive line (220, ¶ [13]) disposed on a first surface (211, ¶ [16]) of the base film (210); a first conductive pad (240a, ¶ [15], fig. 2) extending from the first conductive line (220) and electrically connected to the pad part of the display panel (P1); a cover layer (230) covering the first conductive line (220) and exposing the first conductive pad (240a).
However, Hsieh fails to exemplify a protrusion pattern disposed on the cover layer (230), adjacent to the first conductive pad (240a), and facing a side surface of the display panel (P1).
In the same field of endeavor, Xia discloses a protrusion pattern (13, ¶ [41], fig. 4) disposed, adjacent to a first conductive pad (12), and facing a side surface of a display panel (200, ¶ [40]), in order to prevent the occurrence of the short-circuit case.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a protrusion pattern disposed on the cover layer, adjacent to the first conductive pad, and facing a side surface of the display panel as taught by Xia in the device of Hsieh, in order to prevent the occurrence of the short-circuit case.
Regarding claim 6, in the combination of Hsieh and Xia, Hsieh discloses that the flexible circuit film (200) further comprises a first compensation pattern (260a, hereinafter as denoted on the figure below) disposed on a second surface (212, ¶ [16], fig. 2) of the base film (210) and overlapping the first conductive pad (240a), the second surface (212) of the base film (210) being opposite to the first surface (211) of the base film (210).

    PNG
    media_image1.png
    524
    745
    media_image1.png
    Greyscale

Regarding claim 10, in the combination of Hsieh and Xia, Hsieh discloses a printed circuit board (P2, ¶ [15], fig. 2) combined with the flexible circuit film (200).
Regarding claim 11, in the combination of Hsieh and Xia, Hsieh discloses that the flexible circuit film (200) comprises: a second conductive line (220a, hereinafter as denoted on the figure below) disposed on the first surface (211) of the base film (210); and a second conductive pad (240b) extending from the second conductive line (220a) and combined with the printed circuit board (P2).

    PNG
    media_image2.png
    268
    761
    media_image2.png
    Greyscale

Regarding claim 12, in the combination of Hsieh and Xia, Hsieh discloses that the flexible circuit film (200) further comprises a second compensation pattern (260, fig. 2) disposed on a second surface (212, ¶ [13]) of the base film (210) and overlapping the second conductive pad (240b), the second surface (212) of the base film (210) being opposite to the first surface (211) of the base film (210).  
Regarding claim 14, in the combination of Hsieh and Xia, Hsieh discloses a driving chip (100, ¶ [12], fig. 1) disposed on the flexible circuit film (200).  

Allowable Subject Matter
Claims 2-5, 7-9, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to that the protrusion pattern comprises: a metal pattern disposed on the cover layer; and an insulating pattern covering the metal pattern.
Regarding claims 3-4, the claims are allowable for the reasons given in claim 2 because of their dependency status from claim 2.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the protrusion pattern has an integral structure with the cover layer.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to the first compensation pattern comprises: a first metal pattern disposed on the second surface of the base film; and a first insulating pattern covering the first metal pattern.
Regarding claims 8-9, the claims are allowable for the reasons given in claim 7 because of their dependency status from claim 7.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to the second compensation pattern comprises: a second metal pattern disposed on the second surface of the base film; and a second insulating pattern covering the second metal pattern.
Regarding claim 15, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation directed to the protrusion pattern has a bar shape extending along the driving chip.
Regarding claims 16-17, the claims are allowable for the reasons given in claim 15 because of their dependency status from claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879 

/ANNE M HINES/           Primary Examiner, Art Unit 2879